                                           JS-6


              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




DR. JEFFREY ISAACS,                 CV 19-8000 DSF (RAOx)
     Plaintiff,

                 v.                 JUDGMENT

DARTMOUTH HITCHCOCK
MEDICAL CENTER, et al.,
    Defendants.



  The Court having dismissed all Defendants,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendants recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.



Date: 2-3-2020                     ___________________________
                                   Dale S. Fischer
                                   United States District Judge
